In a proceeding pursuant to Education Law § 3813 (2-a) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Nassau County (Wager, J.), dated July 13, 1988, which granted the application.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellants’ present contentions, the absence of an acceptable excuse for the delay does not necessarily prove fatal to an application for leave to serve a late notice of claim, nor does such an application require consideration of the substantive merits of the lawsuit (see, Matter of Reisse v County of Nassau, 141 AD2d 649). In view of the record before us and the absence of prejudice to the appellants, we conclude that the granting of the application did not constitute an improvident exercise of discretion. Mangano, J. P., Thompson, Sullivan and Balletta, JJ., concur.